Case 3:19-cv-01651-S Document 27 Filed 08/02/19 Page1of1i PagelD 207

United States District Court

NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
DEIDRA ROPER, et al. §
§
Vv. § CIVIL ACTION NO. 3:19-CV-1651-S
§
CHERYL JAMES-WRAY, et al. §

ORDER REFERRING CASE TO MEDIATION
The Court hereby ORDERS this case to mediation before:
Veronica Lewis
Gibson Dunn
2100 McKinney Ave. Ste. 1100

Dallas, Texas 75201
(214) 698-3320

vlewis@gibsondunn.com

Mediation shall be in person and completed within 90 days.

The Mediator shall be responsible for communicating with counsel to coordinate a date for
the mediation. Upon completion of the mediation, the Mediator shall submit a report to the Court
within five days.

SO ORDERED.

SIGNED August 22019.

Lena —_

KAREN GREN SCHOLER
UNITED STATES DISTRICT JUDGE

 

 
